Citation Nr: 0605286	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1997 to January 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
an increased (40 percent) rating for the veteran's lumbar 
spine disability.  A subsequent January 2003 decision 
increased the rating to 60 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if further action is required on his part.  


REMAND

The veteran seeks a schedular rating in excess of 60 percent 
for his service connected low back disability.  [Notably, 
entitlement to an extraschedular rating is no longer for 
consideration, as the January 2003 rating decision that 
increased the schedular rating to 60 percent (effective from 
July 11, 2001) also granted a total rating based on 
individual unemployability (also effective July 11, 2001).]  
A schedular rating in excess of 60 percent for low back 
disability is warranted only where there is unfavorable 
ankylosis of the entire spine or (as the veteran is entitled 
to consideration of a rating under the Code 5293 criteria 
that became effective September 23, 2002) where orthopedic 
and neurologic symptoms of the disability combine to a rating 
exceeding 60 percent.  

Significantly, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In that 
regard, it is noteworthy that while the record includes the 
report of a fairly recent (March 2005) examination of the 
veteran (which did not show neurological symptoms that 
separately rateable) on behalf of VA, treatment records 
associated with the claims file are primarily for periods 
that are now 4 or more years in the past.  He alleges that 
the low back disorder is substantially more disabling than 
reflected by the current 60 percent rating; he reported to 
the March 2005 examiner (and on December 2002 VA examination) 
that he has had extensive periods of bedrest (and the 60 
percent rating currently in effect appears to be based on 
such reports).  As he reportedly was advised to be on bedrest 
by a care provider, and presumably received follow-up care 
after his January 2002 back surgery, there are treatment 
records outstanding that have been identified which may 
contain pertinent clinical data.  And if any such records do 
show low back disability greater than that found on March 
2005 VA examination, another VA examination would be 
indicated.  

[Notably, under 38 C.F.R. § 3.158(a), where evidence 
requested in conjunction with a claim for increase is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.]  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify (and provide any necessary 
releases) all sources of treatment or 
evaluation he has received for his low 
back disability since his surgery in 
January 2002.  The RO should secure 
obtain complete clinical records of the 
treatment and evaluations from sources 
identified.  

2.  If any of the records obtained 
(specifically records contemporaneous 
with, or subsequent to, the March 2005 
examination on behalf of VA) appear to 
show greater disability than that found 
on the March 2005 examination (including 
separately rateable neurological 
impairment) the RO should arrange for the 
veteran to be examined by a qualified 
physician to determine the current 
severity of his lumbar spine disability 
(to include a detailed listing of all 
orthopedic and neurological 
manifestations, and any associated 
impairment).  The veteran's claims file 
and a copy of all the pertinent criteria 
for rating lumbar spine disability (both 
current and those previously in effect) 
must be available to the examiner for 
review in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  

3.  The RO should then re-adjudicate the 
claim.  (If indicated, the provisions of 
38 C.F.R. § 3.158 should be applied.)  If 
the claim  remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


